Case: 3:17-cr-00054-TMR Doc #: 52 Filed: 08/16/21 Page: 1 of 1 PAGEID #: 152

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

Plaintiff,
-VS- Case No. 3:17-cr-54
LAMONT ROBINSON,

Defendant.

 

ORDER WITHDRAWING PREVIOUSLY ISSUED WARRANT

 

On June 7, 2021, the Court issued an arrest warrant for the defendant for violation of the
conditions of his supervised release. Since that time the defendant has completed residential
treatment and is scheduled for final disposition on August 24, 2021, at 1:30 p.m, having entered an
admission to a Petition for Warrant or Summons for Offender Under Supervision (doc. 46).

Therefore, it is the ORDER of the Court that the warrant be withdrawn and the defendant be

continued on his conditions of release, as previously ordered b¥ythe Court.

  

 

 

hy A! h

WNITED STATES DISTRICT JUDGE
